 

Exhibit 10.1

 

The Marcus Corporation

Non-Employee Director Compensation Plan

Effective February 21, 2018



 

1. Annual cash retainer:

$16,000 

2. Yearly annual meeting stock grant retainer (common shares) 753 Shares 3.

Annual FYE restricted stock grant (common shares):

Vesting to occur upon the earlier of (i) 100% upon eligibility for normal
retirement from the Board or disability (each as determined by the Company’s
Compensation Committee) or upon death; or (ii) 50% upon the second anniversary
of the grant date while still serving on the Board and the remaining 50% upon
the fourth anniversary of the grant date while still serving on the Board

1,500 Shares 4. Board meeting attendance cash fee:

$3,750 

5.

Non-qualified stock option grant (common shares):

Fair market value exercise price (closing sale price)

Fully vested and immediately exercisable at grant date

Initial: 1,000 Shares
Annual FYE: 1,000 Shares 6. Committee chairperson meeting attendance cash fee:

Audit: $2,000

Other: $1,500 

7. Committee member meeting attendance cash fee:

Audit: $1,500

Other: $1,250 

8. Reimbursement of out-of-pocket expenses: Yes

 

 

 

